DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 8/5/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The examiner entirely withdraws the species election requirement among Group I as set forth in the previous action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “dispensing mechanism configured to…” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the term “normal” recited throughout the claim is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language what can be considered normal or abnormal/not normal. 
The movable areas (normal movable area Vs movable area) and an area in the second storage area recited in the claim should be structurally defined and distinguished. 
 Regarding claim 20, the “when” clauses in the dispensing mechanism functional limitation are unclear. It is not clear if the limitation following and/or preceding the phrases “when…” are part of the invention. The "when phrases” renders much of the when clauses optional. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps. The same applies to claim 23. 
Regarding claim 20, it is unclear if applicant intends to positively claim: (a) “a reagent”; and (b) “a reagent container,” as part of the claimed subject matter. 
Claim 1 is drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Otherwise: (i) these structures and the structural relationships between these structures and the claimed structures should be recited in the preamble; and (ii) the claim limitations should positively refer back to these structures and the structural relationships, such that the preamble is given patentable weight. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed structural elements. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Regarding claim 20, much of the dispensing mechanism functional recitations and the predetermined instruction functional recitations are replete with narrative intended use phrases that do not further structurally define the claimed device. Much of these recitations are worded as applicant’s intended function of the claimed automated analysis device and do not conform to US patent practice. 
It is unclear from the claim language that if applicant intends for these functional limitations to be part of the claimed subject matter. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
The examiner notes that proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.

Allowable Subject Matter
Claims 20-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Inoue (JP02017053642: Also see the ISR issued on 10/8/2019).
Inoue discloses an automatic analysis device including a control unit and reagent dispensation units. In the prior art device, an emergency reagent container is installed in an emergency reagent container holding unit, and the control unit makes a measurement cycle in which a measurement unit measures a specimen using a reagent dispensed from the emergency reagent container inserted into a measurement cycle in which the specimen is measured using a reagent dispensed from a reagent container. A reagent dispensation unit draws in a reagent from the emergency reagent container held by the emergency reagent container holding unit along the trajectory of movement from a position at which a reagent is drawn in from the reagent container to a position at which the reagent is dispensed to a reaction container. 
However, the prior art fails to anticipate or render obvious an automatic analysis device having: a dispensing mechanism configured to dispense a reagent from a reagent container in which the reagent is stored; a first storage area located in a separate movable area which is a part of a movable area of the dispensing mechanism, and in which the reagent container is stored; and a second storage area located in an area other than the separate movable area in the movable area of the dispensing mechanism, and in which the reagent container is stored, wherein the dispensing mechanism is configured to perform, under the instruction from a controller, an access operation in the separate movable area in response to an operation being performed, and configured to perform an access operation to the second storage area in response to receiving from the controller a predetermined instruction, wherein the second storage area is an area which is accessible by a user while the dispensing mechanism performs the access operation in the normal movable area, and the wherein controller is configured to issue the predetermined instruction after the user accesses the second storage area, and the second storage area includes a container placement position in which both the reagent container and a sample container storing a sample to be analyzed are able to be placed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
9/29/2022